           Case 2:21-cr-00349-FMO Document 3 Filed 07/08/21 Page 1 of 1 Page ID #:12


                                                                                                             FLED
Submit this form bye-mail to:

CrimIntakeCourtDocs-LA@cacd.uscourts.gov For Los Angeles criminal duty.
CrimIntakeCourtDocs-SA@cacd.uscourts.yov For Santa Ana criminal duty.                                                 pn f~~
                                                                                                          ,
                                                                                                          ~ —8        ~  {t
CrimintakeCourtDocs-RS@cacd.uscourts.gov For Riverside criminal duty.


                                              UNITED STATES DISTRICT COURT                            ''~~'~~~~~ p{5T, ~f ~;'-!'~
                                            CENTRAL DISTRICT OF CALIFORNIA                                    ~~~~~~$

                                                                          CASE NUMBER:
UNITED STATES OF AMERICA
                    V.                                    PLAINTIFF                                             ;Z'~—~,- ~-1 /

                                                                                 REPORT COMMENCING CRIMINAL
Kyle Henry Cleveland
                                                                                                 ACTION
USMS#                                                   DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• Date and time of arrest: 07/07/2021 7:00                                             ❑ AM 0PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:            ❑Yes         0 No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):               ❑x Yes       ❑ No

4. Charges under which defendant has been booked:

    Possession with Intent to Distribute Controlled Substances 21 USC 841(a)(1),(b)(1)(A)(viii), and (b)(1)(B)(i).

5. Offense charged is a:         ~x Felony         ❑Minor Offense              ❑ Periy Offense        ❑Other Misdemeanor

6. Interpreter Required:         ~ No        ❑Yes         Language:

7• Year of Birth: 1984

8. Defendant has retained counsel:               ~x No
    ❑ Yes         Name:                                                          Phone Number:


9• Name of Pretrial Services Officer notified: Vivian Villegas

10. Remarks (if any):


11. Name: Merrilee Goodwin                                         (please print)

12. Office Phone Number:310-420-5091                                                13. Agency: FBI

14. Signature: Merrilee Goodwin                                                     15. Date: 07/08/2021



CR-64(09120)                                     REPORT COMMENCING CRIMINAL ACTION
